—In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Queens County (Polizzi, J.), dated November 14, 1997, as granted the motion by the defendant Three Cars, Inc., pursuant to CPLR 3215 (c) to dismiss the complaint insofar as as*328serted against it and denied the plaintiffs cross motion for leave to enter a judgment against Three Cars, Inc., upon its default in answering the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant Three Cars, Inc. (hereinafter Three Cars), defaulted in answering the complaint. The plaintiff failed to seek leave to enter a judgment within one year following the default, and Three Cars moved to dismiss the complaint pursuant to CPLR 3215 (c). The plaintiff failed to make a showing of sufficient cause why the complaint should not be dismissed insofar as asserted against Three Cars, and the court providently exercised its discretion in dismissing the complaint insofar as asserted against Three Cars and in denying the plaintiffs cross motion for leave to enter a default judgment against Three Cars (see, CPLR 3215 [c]). Miller, J. P., Thompson, Pizzuto, McGinity and Luciano, JJ., concur.